In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00008-CR



             MARISOL PRIEGO, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 41,399-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
        Court reporter Tina A. Campbell recorded the trial court proceedings in cause number 06-

14-00008-CR, styled Marisol Priego v. The State of Texas, trial court cause number 41,399-B, in

the 124th Judicial District Court of Gregg County, Texas. The reporter’s record was originally

due in this case May 6, 2014. Campbell has twice requested and twice received extensions of the

filing deadline, resulting in the most recent due date of July 7, 2014. Campbell has now filed a

third request seeking additional time to prepare the record in this appeal.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        We overrule Campbell’s third request for an extension of time and order her to file the

reporter’s record in cause number 06-14-00008-CR, to be received by this Court no later than

August 6, 2014. If the record is not received by August 6, we warn Campbell that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.

        IT IS SO ORDERED.



                                              BY THE COURT

Date: July 17, 2014


                                                 2